                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

ROMERO MONTE THOMAS-EL,
#684159,

       Plaintiff,                                            Civil Action No. 20-CV-10128

vs.                                                          HON. BERNARD A. FRIEDMAN

DOUGLAS SMITH, et al.,

      Defendants.
_____________________________/

ORDER ACCEPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

               This matter is presently before the Court on plaintiff’s motion for a default judgment

(ECF. No. 87). Magistrate Judge David R. Grand has issued a Report and Recommendation

(“R&R”) in which he recommends that this motion be denied. No party has objected to the R&R,

and the objection period has expired.

               The Court has reviewed plaintiff’s motion and the R&R, and agrees with the

magistrate judge’s analysis and recommendation. Accordingly,



               IT IS ORDERED that Magistrate Judge Grand’s R&R is hereby accepted and

adopted as the findings and conclusions of the Court [ECF No. 98].



               IT IS FURTHER ORDERED that plaintiff’s motion for default judgment is denied.

[ECF No. 87]

                                              s/Bernard A. Friedman
Dated: July 9, 2021                           BERNARD A. FRIEDMAN
       Detroit, Michigan                      SENIOR UNITED STATES DISTRICT JUDGE
                                          CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the foregoing order was served upon each attorney or party of record herein
by electronic means or first class U.S. mail on July 9, 2021.


 Romero Monte Thomas #684159                           s/Johnetta M. Curry-Williams
                                                       Case Manager
 Baraga Maximum Correctional Facility
 13924 Wadaga Road
 Baraga, MI 49908
